Order, Supreme Court, Bronx County, entered July 6, 1976, denying defendant’s motion to reject part of the report of the Special Referee regarding the changed financial circumstances of the parties, unanimously modified, on the law and the facts, and in the exercise of discretion, to the extent of directing that the hearing be reopened, and otherwise affirmed, without costs or disbursements. The judgment of divorce obtained by the parties provided that Joseph Berger (Joseph) would pay Elaine Berger (Elaine) $125 per week for her support and an additional $65 per week for support of their child Randy. Joseph also deposited with Elaine’s attorneys securities with a face value of $12,000 to be returned to Joseph when Randy reached age 21. At that time, Elaine, who had exclusive possession of the marital home, was to sell the home and the proceeds were to be divided equally between the parties. Elaine moved to obtain a judgment for alimony arrears, and Joseph cross-moved for a downward modification of the amount of alimony to be paid. A reference was directed, and the report of the Special Referee, as confirmed by Special Term, found, inter alia, that Joseph was in arrears in the sum of $11,750 and directed entry of judgment in that amount; directed the sale of the securities being held by Elaine’s attorney; and reduced payments from $125 to $50 per week. Joseph *806attempted to introduce evidence that Elaine was not entitled to arrears because of her failure to comply with the terms of the judgment of divorce, including her failure to sell the marital premises. We have remanded this matter for a further hearing to explore those issues raised by Joseph. Concur—Birns, J. P., Lane, Markewich and Lynch, JJ.